Per Curiam.

Frigidaire asserts that Dr. Reed’s report does not support a permanent total disability award. We disagree and affirm the judgment of the court below.
Contrary to Frigidaire’s contention, the report satisfies the most fundamental permanent total disability requirement — relating a total inability to work exclusively to claimant’s allowed conditions. Reed specifically says that claimant’s inability to work is “due to back injury.” This establishes the requisite causal relationship and invalidates Frigidaire’s suggestion that Reed’s disability opinion was based in part on a nonallowed problem due to depression.
Frigidaire also alleges a lack of supportive findings in the report. We again disagree. Although skimpy, the report pinpoints the claimant’s arthritic condition as the source of his problems. It also indicates that claimant cannot do lifting and is restricted to brief walking, both of which would impact on his ability to work. Given the commission’s authority to evaluate evidentiary weight and credibility, its decision to rely on Reed’s report is not an abuse of discretion.
The commission’s reliance on evidence of a medical incapacity for work dispenses with the need for an evaluation of the commission’s treatment of claimant’s nonmedical factors. State ex rel. Galion Mfg. Div., Dresser Industries, Inc. v. Haygood (1991), 60 Ohio St.3d 38, 573 N.E.2d 60. Accordingly, we find that “some evidence” supports the commission’s order. State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936.
The appellate court’s judgment is hereby affirmed.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.